Case 1:20-mc-00036-JEB-DAR Document1-6 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In re: Application Pursuant to 28 U.S.C. § 1782
of

THE REPUBLIC OF THE GAMBIA

Attorney General's Chambers

Ministry of Justice

Marina Parade

Banjul

The Gambia

Case: 1:20-mc-—00036

Assigned To : Boasberg, James E.
Assign. Date : 6/8/2020
Description: Misc.

Petitioner,

Vv.

FACEBOOK, INC.
575 7th Street, NW
Washington, DC 20004,

Respondent.

Nee! Nee! Nee Name ree Nee Nee” Ne” me Nee” ee Nee” ee” Nee” Nee” Nee” ee” ee” ee” ee”

 

[PROPOSED] ORDER

Upon consideration of the Republic of The Gambia’s Application for an Order to Take
Discovery Pursuant to 28 U.S.C. § 1782, the accompanying memorandum of law and the
supporting declaration of Timothy O’Toole, the Court finds that it is within its authority and
discretion to grant the application requested, as the requirements of 28 U.S.C. § 1782 have been
satisfied. Therefore, it is HEREBY ORDERED THAT:

1. The Republic of The Gambia’s application for discovery from Respondent
pursuant to 28 U.S.C. § 1782 is granted;

2. The Republic of The Gambia is authorized pursuant to 28 U.S.C. § 1782 to take

discovery from Facebook relating to the issues identified in its application, including issuing
Case 1:20-mc-00036-JEB-DAR Document1-6 Filed 06/08/20 Page 2 of 2

the subpoenas for a deposition and the production of documents in the form attached hereto as
Schedule A;

3. Respondent is directed to comply with such subpoenas in accordance with the
Federal Rules of Civil Procedure and the Rules of this Court;

4. Counsel for the Republic of The Gambia is appointed to issue, sign and serve

such subpoenas upon Respondent.

Signed this _ dayof 2020.

 

So Ordered
